 
 
Exhibit 10.2
 
CHANGE IN CONTROL AGREEMENT
 
THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”), is made as of the 15th day
of August, 2011 between AngioDynamics, Inc., a Delaware corporation (the
“Company”), and Joseph M. Devivo (“Executive”).
 
WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel; and
 
WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and
 
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
 
1.  Defined Terms.  The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.
 
2.  Term of Agreement.  The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2011; provided,
however, that effective January 1, 2012 and each January 1 thereafter, the Term
that is then in effect shall automatically be extended for one additional year
unless the Company has given notice before the January 1 in question that the
Term that is in effect at the time such notice is given will not be extended;
and further provided, however, that if a Change in Control occurs during the
Term, the Term shall expire no earlier than twelve (12) calendar months after
the calendar month in which such Change in Control occurs. Notwithstanding the
foregoing, this Agreement shall terminate if the Executive ceases to be an
employee of the Company and its subsidiaries for any reason prior to a Change in
Control. However, anything in this Agreement (including the preceding sentence)
to the contrary notwithstanding, if a Change in Control occurs and if, within
three months prior to the date on which such Change in Control occurs, the
Executive’s employment with the Company is terminated by the Company without
Cause or an event occurs that would, if it took place after the Change in
Control, constitute Good Reason for termination of employment by the Executive,
and if it is reasonably demonstrated by the Executive that such termination of
employment by the Company or event constituting Good Reason for termination of
employment by the Executive (a) was undertaken at the request of a third party
who has taken steps reasonably calculated to effect the Change in Control, or
(b)
 
 
 

--------------------------------------------------------------------------------

 
 
otherwise arose in connection with or in anticipation of the Change in Control,
then for purposes of this Agreement such termination of employment by the
Company without Cause or event constituting Good Reason shall be deemed to occur
during the 12 month period following the Change in Control and, if the Executive
terminates his employment for such Good Reason before the Change in Control,
such termination of employment by the Executive shall likewise be deemed to
occur during the 12 month period following the Change in Control.
 
3.  Company’s Covenants Summarized.  In order to induce the Executive to remain
in the employ of the Company and in consideration of the Executive’s covenants
set forth in Section 4 hereof, the Company agrees, under the conditions
described herein, to pay the Executive the Severance Payments and the other
payments and benefits described herein. Except as provided in Section 2, Section
6.3, Section 9.1 or Section 14.2 hereof, no amounts shall be payable under this
Agreement unless the Executive’s employment with the Company terminates
following a Change in Control and during the Term. This Agreement shall not be
construed as creating an express or implied contract of employment enforceable
against the Company nor, except as provided in Section 4 below, enforceable
against the Executive, and, except as otherwise agreed in writing between the
Executive and the Company, the Executive shall not have any right to be retained
in the employ of the Company.
 
4.  The Executive’s Covenants.  The Executive agrees to remain in the employ of
the Company, subject to the terms and conditions of this Agreement, if a
Potential Change in Control occurs during the Term and the Executive is then in
the employ of the Company, until the earliest of (a) the date which is six (6)
months from the date of such Potential Change in Control, (b) the date of a
Change in Control, (c) the date of termination by the Executive of the
Executive’s employment for Good Reason or by reason of death, Disability or
Retirement, or (d) the termination by the Company of the Executive’s employment
for any reason; provided that Executive’s agreement to remain in the employ of
the Company shall be subject to the condition that no adverse change occurs
after the Potential Change in Control in his title, duties, responsibilities,
authority, reporting relationships, compensation, benefits or indemnification
rights.
 
5.  Certain Compensation Other Than Severance Payments.
 
5.1  If the Executive’s employment shall be terminated for any reason following
a Change in Control and during the Term, the Company shall pay the Executive his
full salary through the date of termination at the rate in effect immediately
prior to the date of termination or, if higher, the rate in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, together with all compensation and benefits payable to the Executive
through the date of termination under the terms of the Company’s compensation
and benefit plans, programs and arrangements as in effect immediately prior to
the date of termination or, if more favorable to the Executive, as in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.
 
 
Page 2 of 20 Pages

--------------------------------------------------------------------------------

 
 
5.2  Subject to Section 6.1 hereof, if the Executive’s employment shall be
terminated for any reason following a Change in Control and during the Term, the
Company shall pay to the Executive the Executive’s normal post-termination
compensation and benefits as such payments become due. Any such post-termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company’s retirement, insurance and other compensation and benefit
plans, programs and arrangements as in effect immediately prior to the date of
termination or, if more favorable to the Executive, as in effect immediately
prior to the occurrence of the first event or circumstance constituting Good
Reason.
 
6.  Severance Payments.
 
6.1  Subject to Section 6.2 and Section 6.3 hereof, if the Executive’s
employment is terminated following a Change in Control and during the Term
either by the Company or by the Executive, other than (a) by the Company for
Cause, (b) by reason of death or Disability, or (c) by the  Executive without
Good Reason, (any such employment termination being hereafter sometimes referred
to as a “Compensable Termination”), then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 6.1
(“Severance Payments”), in addition to any payments and benefits to which the
Executive is entitled under Sections 5 and 6.3 hereof. Notwithstanding the
foregoing, the Executive shall not be eligible to receive any payment or benefit
provided for in this Section 6.1 unless the Executive shall have executed a
release substantially in the form of Exhibit A hereto effective as of the date
of the Compensable Termination or a date subsequent thereto and shall not have
revoked said release.  The Severance Payments are in lieu of any severance
benefits that would otherwise be payable or provided pursuant to any severance
plan or practice of the Company.
 
(i)  The Company shall pay the Executive, at the time provided in Section 6.2
below, his annual bonus for the fiscal year of the Company preceding the fiscal
year of the Company in which the Compensable Termination occurs, if unpaid at
the time of the Compensable Termination, the amount of such bonus to be
determined by the Compensation Committee of the Board on a basis no less
favorable to the Executive than its bonus determinations with respect to the
Executive prior to the Change in Control, unless the Committee made no bonus
determinations with respect to the Executive before the Change in Control, in
which case on a basis no less favorable to the Executive than its bonus
determinations with respect to other executives of comparable rank before the
Change in Control.
 
(ii)  The Company shall pay the Executive, at the time provided in Section 6.2
below, a prorated annual bonus for the fiscal year of the Company in which the
Compensable Termination occurs, such prorated bonus to be determined by
multiplying the “Applicable Average Bonus” as defined below in this
subsection  (ii) by a fraction the numerator of which shall be the number of
days elapsed in such fiscal year through (and including) the date on which the
 
 
Page 3 of 20 Pages

--------------------------------------------------------------------------------

 
 
Compensable Termination occurs and the denominator of which shall be the number
365.  For purposes of this Agreement, the “Applicable Average Bonus” means the
higher of (A) the average of all annual bonuses (including any deferred bonuses)
awarded to the Executive during the 36 months immediately preceding the
Compensable Termination or, if the Executive was employed by the Company for
less than 36 months before the Compensable Termination, during the period of his
employment by the Company prior to the Compensable Termination (annualizing any
bonus awarded for less than a full year of employment), or (B) the average of
all annual bonuses (including any deferred bonuses) awarded to the Executive
during the three fiscal years of the Company that precede the fiscal year in
which the Compensable Termination occurs or during the portion of such three
fiscal years in which he was employed by the Company (annualizing any bonus
awarded for less than a full year of employment), or (C) the average of all
annual bonuses (including any deferred bonuses) awarded to the Executive during
the 36 months preceding the date on which the Change in Control occurred or
during the portion of such 36 month period in which he was employed by the
Company (annualizing any bonus awarded for less than a full year of employment).
 
(iii)  The Company shall pay the Executive, at the time provided in Section 6.2
below, a lump sum cash payment equal to two and one half (2.5) times the
Executive’s annual base salary at the rate in effect immediately prior to the
Compensable Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason (“Base Salary”).
 
(iv)  The Company will pay the Executive for all earned but unused vacation
leave at the time of the Compensable Termination.
 
6.2  All payments to be made pursuant to subsections (i) through (iv) of Section
6.1 above shall be made within thirty (30) calendar days after the date on which
a Separation from Service occurs coincident with or following, or within 30 days
before, the date on which the Compensable Termination occurs (the “Separation
from Service Date”) unless on  the Separation from Service Date the Executive is
a Specified Employee, in which case such payments shall be made six months and
one day after the Separation from Service Date (or, if earlier, the date of the
Executive’s death).  For purposes of the preceding sentence, a Specified
Employee means a “specified employee”  who is subject to the special rule set
forth in subsection (a)(2)(B)(i) of section 409A of the Code and the regulations
thereunder (including, without limitation, Proposed Treasury Regulation section
1.409A-1(i)) with respect to such payments.
 
6.3  In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (ii) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s benefits under this Agreement shall be either
 
 
Page 4 of 20 Pages

--------------------------------------------------------------------------------

 
 
(i)  delivered in full, or
 
(ii)  delivered as to such lesser extent which would result in no portion of
such benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code.  If a
reduction in severance and other benefits constituting “parachute payments” is
necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: reduction of cash payments, cancellation of equity
awards granted within the twelve (12) month period prior to a “change in
control” (as determined under Code Section 280G) that are deemed to have been
granted contingent upon the change in control (as determined under Code Section
280G), cancellation of accelerated vesting of equity awards, reduction of
employee benefits.
 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code.  The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.
 
7.  Payments During Dispute.  Any payments to which the Executive may be
entitled under this Agreement, including, without limitation, under sections 5
and 6 hereof, shall be made forthwith on the applicable date(s) for payment
specified in this Agreement.  If for any reason the amount of any payment due to
the Executive cannot be finally determined on that date, such amount shall be
estimated on a good faith basis by the Company and the estimated amount shall be
paid no later than 10 days after such date.  As soon as practicable thereafter,
the final determination of the amount due shall be made and any adjustment
requiring a payment to or from the Executive shall be made as promptly as
practicable.
 
8.  No Mitigation.  The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof or any other provision of
this Agreement. Further, the amount of any payment or benefit provided for in
this Agreement shall not be reduced (a) by any compensation earned by the
Executive as the result of employment by another employer, (b) by retirement
benefits, (c) by offset
 
 
Page 5 of 20 Pages

--------------------------------------------------------------------------------

 
 
against any amount claimed to be owed by the Executive to the Company, or (d)
otherwise.
 
9.  Successors; Binding Agreement.
 
9.1  In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
the Company’s obligations under this Agreement in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession during the Term shall be a
breach of this Agreement and shall entitle the Executive to compensation from
the Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if the Executive were to terminate the Executive’s
employment for Good Reason after a Change in Control and during the Term, except
that, for purposes of implementing the foregoing, the date on which the
Executive’s employment terminates (for any reason other than Cause) within 30
days before, or at any time during the Term and on or after, the date on which
any such succession becomes effective during the Term shall be deemed the date
of the Compensable Termination.
 
9.2  This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
 
10.  Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to his most recent address shown on the books and records of the
Company at the time notice is given and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:
 
To the Company:
 
AngioDynamics, Inc.
 
 
Page 6 of 20 Pages

--------------------------------------------------------------------------------

 
 
14 Plaza Drive
Latham, NY 12110

 
Attention: General Counsel
 
11.  Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement constitutes the entire agreement of the
parties concerning the specific subject matter addressed by this Agreement and
supersedes all prior agreements addressing the terms and conditions contained
herein.  Nothing in this Agreement is intended to amend or otherwise alter the
change in control provisions or any other provisions of any (a) stock option or
other compensation or incentive award that may heretofore have been or may
hereafter be granted to the Executive, or (b) employee benefit or fringe benefit
plan in which the Executive may heretofore have been or may hereafter be a
participant. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York. All references
to sections of the Code or the Exchange Act shall be deemed also to refer to any
successor provisions to such sections and to IRS or SEC regulations and official
guidance published thereunder. Any payments provided for hereunder shall be
subject to any applicable withholding required under federal, state or local law
and any additional withholding to which the Executive has agreed. The
obligations of the Company and the Executive under this Agreement which by their
nature may require either partial or total performance after the expiration of
the Term (including, without limitation, those under Sections 6 and 7 hereof)
shall survive such expiration.
 
12.  Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
13.  Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
14.  Settlement of Disputes; Arbitration.
 
14.1  All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the
 
 
Page 7 of 20 Pages

--------------------------------------------------------------------------------

 
 
Executive for a review of the decision denying a claim and shall further allow
the Executive to appeal to the Board a decision of the Board within sixty (60)
days after notification by the Board that the Executive’s claim has been denied.
 
14.2  Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the Albany, New
York metropolitan area in accordance with the employment dispute resolution
rules of the American Arbitration Association then in effect. The arbitrator
shall have the authority to require that the Company reimburse the Executive for
the payment of all or any portion of the legal fees and expenses incurred by the
Executive in connection with such dispute or controversy. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
 
14.3  The Company agrees to use commercially reasonable efforts to administer
this Agreement, and operate any deferred compensation plans in which the
Executive participates from time to time that are aggregated with this Agreement
or with any payment or benefit provided by this Agreement for purposes of
Section 409A of the Code (e.g., account balance plans, nonaccount balance plans,
separation pay plans, and plans that are neither account balance nor nonaccount
balance plans), in good faith compliance with Code Section 409A to the extent
necessary to avoid inclusion of any amounts of benefits payable hereunder in the
Executive’s income pursuant to Section 409A(a)(1)(A) of the Code.
 
15.  Definitions.  For purposes of this Agreement, the following terms shall
have the meanings indicated below:
 
(A)  “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
 
(B)  “Applicable Average Bonus” shall have the meaning set forth in subsection
(ii) of Section 6.1.
 
(C)  “Base Salary” shall have the meaning set forth in subsection (iii) of
Section 6.1.
 
(D)  “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
 
(E)  “Board” shall mean the Board of Directors of the Company.
 
(F)  “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company as such duties were in effect
prior to any change therein constituting Good Reason (other than any such
failure resulting from the Executive’s incapacity due to physical or mental
illness or any such
 
 
Page 8 of 20 Pages

--------------------------------------------------------------------------------

 
 
failure after the occurrence of an event constituting Good Reason for
resignation by the Executive) after a written demand for substantial performance
is delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties, provided that such failure will constitute
Cause only if it remains uncured for more than thirty (30) days following
receipt by the Executive of such written demand from the Board; (ii) the
engaging by the Executive in willful conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise, provided that such conduct will constitute Cause only if it remains
uncured for more than thirty (30) days following receipt by the Executive of a
written demand from the Board to cease such conduct; (iii) the Executive’s
insubordination, as defined from time to time by the Board, provided that
insubordination will constitute Cause only if it remains uncured for more than
thirty (30) days following receipt by the Executive of a written demand from the
Board to cease such insubordination; or (iv) the Executive’s conviction of (a) a
felony or (b) a crime involving fraud, dishonesty or moral turpitude. For
purposes of clauses (i) and (ii) of this definition, no act, or failure to act,
on the Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of the
Company.  The Company shall notify the Executive in writing of any employment
termination purporting to be for Cause on or before the date of such
termination, which writing shall describe with specificity the conduct alleged
to constitute Cause for such termination.  Any purported termination of
employment by the Company for Cause which does not satisfy the applicable
requirements of this Section 15(F) shall be conclusively deemed to be a
termination of employment by the Company without Cause for purposes of this
Agreement.
 
(G)  A “Change in Control” shall mean that any of the following events has
occurred:
 
(i)  any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing more than 40% of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below; or
 
(ii)  the following individuals cease for any reason to constitute a  majority
of the number of directors serving on the Board: individuals who, at the
beginning of any period of two consecutive years or less (not including any
period prior to the date of this Agreement), constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-
 
 
Page 9 of 20 Pages

--------------------------------------------------------------------------------

 
 
thirds (2/3) of the directors then still in office who either were directors at
the beginning of such period or whose appointment, election or nomination for
election was previously so approved or recommended; or
 
(iii)  there is consummated a merger or consolidation of the Company or any
Subsidiary with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company     outstanding
immediately prior to such merger or consolidation continuing to     represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary, at least 60% of the combined voting power
of the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in
the     securities beneficially owned by such Person any securities acquired
directly from the Company or its Affiliates) representing more than 40% of the
combined voting power of the Company’s then outstanding securities; or
 
(iv)  the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an     agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 60% of the combined voting
power of the voting securities of which are owned by shareholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
 
(H)  “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
 
(I)  “Company” shall mean AngioDynamics, Inc. and, except in determining under
Section 15(G) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
 
(J)  “Compensable Termination” shall have the meaning set forth in Section 6.1.
 
(K)  “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six consecutive months or for six non-consecutive months within any period of 12
consecutive months.
 
 
Page 10 of 20 Pages

--------------------------------------------------------------------------------

 
 
(L)  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
 
(M)  “Executive” shall mean the individual named in the first paragraph of this
Agreement.
 
(N)  “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent) after any Change in Control, of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described in paragraph (i), (iii), (iv) or (vii) below, such act
or failure to act is corrected within thirty (30) calendar days after the
Company’s receipt of written notice thereof given by the Executive within thirty
(30) calendar days of such act or failure to act:
 
(i)  the assignment to the Executive of any duties inconsistent with the
Executive’s status or position in the Company immediately prior to the Change in
Control, or a substantial adverse alteration in the nature, status or scope of
the Executive’s responsibilities or authority from his responsibilities or
authority immediately prior to the Change in Control, or a reduction in his
title;
 
(ii)  a reduction by the Company in the Executive’s annual base salary as in
effect on the date of this Agreement or as the same may be increased from time
to time;
 
(iii)  a significant reduction in compensation, benefits or reimbursements
provided under any employment, compensation, employee benefit or reimbursement
plan or program in which the Executive is a participant which is not replaced
with substantially equivalent compensation, benefits or reimbursements under
another plan, program or arrangement at substantially the same cost (if any) to
the Executive;
 
(iv)  the Company fails to pay or provide any amount or benefit that the Company
is obligated to pay or provide under this Agreement or any other employment,
compensation, benefit or reimbursement plan, agreement or arrangement of the
Company to which the Executive is a party or in which the Executive
participates;
 
(v)  the Company fails to pay the Executive a bonus, for each fiscal year of
Employer that terminates following a Change in Control and during the Term, at
least equal to 80% of the Applicable Average Bonus;
 
(vi)  the relocation of the Executive’s principal place of employment to a
location which increases the Executive’s one-way commuting
 
 
Page 11 of 20 Pages

--------------------------------------------------------------------------------

 
 
distance by more than 40 miles, or the Company’s requiring the Executive to
travel on business other than to an extent substantially consistent with the
Executive’s business travel obligations prior to the Change in Control;
 
(vii)  a significant adverse change occurs, whether of a quantitative or
qualitative nature, in the indemnification protection provided to the Executive
for acts and omissions arising out of his service on behalf of the Company or
any other entity at the request of the Company; or
 
(viii)  The Company fails to obtain the assumption of this Agreement pursuant to
Section 9.1.
 
The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
 
(O)  “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
 
(P)  “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:
 
(i)  the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
 
(ii)  the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;
 
(iii)  any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates); or
 
(iv)  the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
 
 
Page 12 of 20 Pages

--------------------------------------------------------------------------------

 
 
(Q)  “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.
 
(R)  “Separation from Service” means termination of employment with the Company.
However, the Executive shall not be deemed to have a Separation from Service if
he continues to provide services to the Company in a capacity other than as an
employee and if he is providing services at an annual rate that is fifty percent
or more of the services he rendered, on average, during the immediately
preceding three full calendar years of employment with the Company (or if
employed by the Company less than three years, such lesser period) and the
annual remuneration for his services is fifty percent or more of the annual
remuneration earned during the final three full calendar years of employment (of
if less, such lesser period); provided, however, that a Separation from Service
will be deemed to have occurred if his service with the Company is reduced to an
annual rate that is less than twenty percent of the services he rendered, on
average, during the immediately preceding three full calendar years of
employment with the Company (or if employed by the Company less than three
years, such lesser period) or the annual remuneration for his services is less
than twenty percent of the annual remuneration earned during the three full
calendar years of employment with the Company (or if less, such lesser period).
 
(S)  “Separation from Service Date” shall have the meaning set forth in Section
6.2 hereof.
 
(T)  “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.
 
(U)  “Subsidiary” means a corporation or other form of business association of
which shares (or other ownership interests) having more than 50% of the voting
power are owned or controlled, directly or indirectly, by the Company.
 
(V)  “Term” shall mean the period of time described in Section 2 hereof
(including any extension or continuation described therein).
 
 
 
 
 
[Remainder of page intentionally left blank. Signature page follows.]
 
 
Page 13 of 20 Pages

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
 
ANGIODYNAMICS, INC.
 
 
 
By:  /s/ Vincent Bucci   
Name:  Vincent Bucci
Title:  Chairman of the Board
 
 
 
/s/ Joseph M. Devivo   
Joseph m. devivo
 
 
Page 14 of 20 Pages

--------------------------------------------------------------------------------

 
 
Exhibit A
 
ANGIODYNAMICS, INC.
 
RELEASE OF CLAIMS
 
This Release of Claims (“Agreement”) is made by and between AngioDynamics, Inc.
(the “Company”), and _______________ (“Executive”).
 
WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Severance Benefits Agreement by and
between Company and Executive, as amended (the “Severance Agreement”).
 
NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
 
1.  Termination.  Executive’s employment from the Company terminated on [DATE].
 
2.  Confidential Information.  Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Proprietary
Information and Nondisclosure Agreement between Executive and the Company (the
“Confidentiality Agreement”), as well as Section 4 of the Severance Agreement.
Executive shall return all the Company property and confidential and proprietary
information in his possession to the Company on the Effective Date of this
Agreement.
 
3.  Payment of Salary.  Executive acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Executive.
 
4.  Release of Claims.  Except as set forth in the last paragraph of this
Section 4, Executive agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company.  Executive, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,
 
 
Page 15 of 20 Pages

--------------------------------------------------------------------------------

 
 
(a)  any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;
 
(b)  any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
 
(c)  any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
 
(d)  any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, and The Worker Adjustment
and Retraining Notification Act;
 
(e)  any and all claims for violation of the federal, or any state,
constitution;
 
(f)  any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and
 
(n)  any and all claims for attorneys’ fees and costs.
 
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  Nothing in this Agreement waives Executive’s rights to
indemnification or any payments under any fiduciary insurance policy, if any,
provided by any act or agreement of the Company, state or federal law or policy
of insurance.
 
5.  Acknowledgment of Waiver of Claims under ADEA.  Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary. Executive and the Company agree that this waiver and release does
not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement.  Executive acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Executive was already entitled.  Executive further acknowledges that he
has been advised by this writing
 
 
Page 16 of 20 Pages

--------------------------------------------------------------------------------

 
 
that (a) he should consult with an attorney prior to executing this Agreement;
(b) he has at least twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following the execution of this Agreement
by the parties to revoke the Agreement; (d) this Agreement shall not be
effective until the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to [HR Contact Name] at the Company by close of business on the
seventh day from the date that Executive signs this Agreement.
 
6.  No Pending or Future Lawsuits.  Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Executive also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.
 
7.  Application for Employment.  Executive understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.
 
8.  No Cooperation.  Executive agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
 
9.  Cooperation with Company.  Executive agrees to cooperate, at the request of
the Company, in the defense and/or prosecution of any charges, claims,
investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during or relating to Executive’s period
of employment about which Executive may have relevant information. Executive
shall further reasonably cooperate with regard to the transition of Executive’s
job duties and business relationships. Executive agrees to respond to reasonable
requests for information from the Company in a timely manner.
 
10.  No Admission of Liability.  No action taken by the Company, either
previously or in connection with this Agreement shall be deemed or construed to
be (a) an admission of the truth or falsity of any claims heretofore made or (b)
an acknowledgment or admission by the Company of any fault or liability
whatsoever to the Executive or to any third party.
 
11.  Costs.  The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
 
 
Page 17 of 20 Pages

--------------------------------------------------------------------------------

 
 
12.  Authority.  Executive represents and warrants that he has the capacity to
act on his own behalf and on behalf of all who might claim through him to bind
them to the terms and conditions of this Agreement.
 
13.  No Representations.  Executive represents that he has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement.  Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
 
14.  Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
15.  Entire Agreement.  This Agreement, along with the Confidentiality
Agreement, and Executive’s written equity compensation agreements with the
Company, represents the entire agreement and understanding between the Company
and Executive concerning Executive’s separation from the Company.
 
16.  No Oral Modification.  This Agreement may only be amended in writing signed
by Executive and a duly authorized officer of the Company (other than
Executive).
 
17.  Governing Law.  This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of New York.
 
18.  Effective Date.  Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Executive signed this Agreement, so long as it has been signed by both
Parties.
 
19.  Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
20.  Voluntary Execution of Agreement.  This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
 
(a)  They have read this Agreement;
 
(b) They have had the opportunity of being represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice or that they have voluntarily declined to seek such counsel;
 
(c)  They understand the terms and consequences of this Agreement and of the
releases it contains;
 
(d)  They are fully aware of the legal and binding effect of this Agreement.
 
 
Page 18 of 20 Pages

--------------------------------------------------------------------------------

 
 
[Remainder of page intentionally left blank. Signature page follows.]
 
 
Page 19 of 20 Pages

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
[Company Name]
 
Dated:  [MONTH], 20__
 


 
By:                                           
 
[Name], an individual
 
Dated:  [MONTH], 20__
 


 
By:                                           
 
[           ]
 
 
Page 20 of 20 Pages

--------------------------------------------------------------------------------

 